In re Degrate, William Earl; — Defendants); applying for supervisory and/or remedial writ; Parish of Ouachita, 4th Judicial District Court, Div. “D”, No. 49,615; to the Court of Appeal, Second Circuit, No. 24580-KW.
Denied. Premature. The petitioner should file another application in the Court of Appeal, Second Circuit, which complies with the Uniform Rules of the Courts of Appeal and demonstrates, by copies of district court records, that he has been granted leave to represent himself, in order to obtain a ruling on the merits of his motion for bond reduction before he seeks bond reduction from this Court.